Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The amendment filed 13 September contains two claims 13. The first claim 13 in the listing of claims has been renumbered Claim 1 by the examiner. 
Authorization for this examiner’s amendment was given in an interview with Kelly Burris on 6 October 2021.

The application has been amended as follows: 
Claims 3-5 and 11 have been canceled. 

Allowable Subject Matter
Claims 1, 6-10, and 12-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
i.	In claim 1, the cited prior art of record fails to anticipate and/or render obvious, either solely or in combination, a nacelle of a turbine engine comprising, among other features, 

a cooling device comprising at least one heat exchange channel, the at least one heat exchange channel extending into the shroud, delimited by an outer wall, an inner wall and two side walls, the outer wall being formed by the outer face of the shroud, the inner wall being formed by the inner face of the shroud, 
wherein the inside air flow extends axially and does not enter the cooling device.
Rolt (20050268612) teaches a heat exchanger 116 subjected to an outside air being out side of the nacelle, but fails to teach a heat exchange tube delimited by an inside air flow in a secondary flow path of the nacelle.
Bajusz (20090165995) teaches a heat exchanger 43 comprising a plurality of heat exchange channels 41, wherein the cooling airflow does not enter the tube, but fails to teach the heat exchange channels located on the nacelle and includes an outer wall formed by an outer face where the outer face is subjected to an outside air flow outside of the nacelle.
It would not be obvious to place the heat exchanger in Bajusz in the nacelle because the heat exchanger in Bajusz can readily cool the oil within the core engine.
ii.	Claims 6-10 and 12-13 are allowed at least by virtue of their respective dependency upon an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuyhang Nguyen whose telephone number is (571)272-5317.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	/TODD E MANAHAN/            Supervisory Patent Examiner, Art Unit 3741